Citation Nr: 1517896	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a respiratory disability, to include sinusitis and allergies.

4.  Entitlement to an initial rating for a service-connected anxiety disorder in excess of 30 percent, prior to March 2, 2015, and 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1976 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newington, Connecticut.

In May 2014, the Board remanded the matter of entitlement to an initial rating in excess of 10 percent for the service-connected anxiety disorder, not otherwise specified, so that the RO could issue a Statement of the Case (SOC).  In September 2014, the RO issued a SOC and subsequently issued a rating decision which increased the Veteran's rating for an anxiety disorder from 10 percent disabling to 30 percent disabling, effective the date of the claim.  In October 2014, the Veteran subsequently filed a substantive appeal.  In a Supplemental Statement of the Case, the RO increased the Veteran's rating for an anxiety disorder to 50 percent disabling, effective March 2, 2015.  As this is not the maximum amount permitted for an anxiety disorder, and as the Veteran has not expressed satisfaction with the new rating, the matter is still on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2014 Board remand, the Board requested that the Veteran be rescheduled for a videoconference hearing per the Veteran's December 2013 request to reschedule the December 2013 Board hearing.  In March 2015, the RO sent the Veteran a letter notifying her that she had been scheduled for an April 2015 hearing before the Board.  

In March 2015, the Veteran sent a letter requesting that the April 2015 hearing be rescheduled for a later date because she would be out of town on vacation.  The Veteran was not rescheduled for a new hearing.  Given the foregoing, the Board finds that the Veteran submitted a timely request to reschedule and should be given a final opportunity to appear for a hearing before the Board.  38 C.F.R. § 20.704(c)(2014).  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a videoconference hearing at the RO in Hartford, Connecticut, before a Veterans Law Judge.  Notify the Veteran and her representative of the date, time and location of this rescheduled hearing, and associate a copy of this notification letter with the Veteran's electronic claims folder.  Also, notify the Veteran that unless good cause is shown, no further postponements will be granted.  38 C.F.R. § 20.704(c)(2014).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




